Title: To George Washington from Thomas Hanson Marshall, 17 September 1770
From: Marshall, Thomas Hanson
To: Washington, George



Sir
Maryland the 17th Sepr 1770

The Tenant’s on Mr Alexanders Land (on this side) Are Desirous of knowing what Part of the Lands will be Left, after Laying of the Quantety we are makeing an Exchange for; As you have all the Lands collected in one Plat (If I mistake not)

that is in Dogue Neck; If you will be kind Enuf to Let me know the Quantety of Land I hould (In slipes) on the South side of the Mane Roa⟨d⟩ that Leeds from the head of Dogue Creek (That is, from the ⟨mutilated⟩ Landing Place) to the Gum Spring which Immagin you can Nearly do by your Plat, I can then satisfy the Tenants heare, by Strikeing and Sighting the Line, agreable to the Forme, have sighted in a Ruff Draft of Mr Alexanders Land, sent you. I am yr Verry Hble servt

Tho. Han. Marshall

